Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 01/15/2020
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 33 recites wherein the intermediate portion is defined by a plurality of fabric strips extending between proximal and distal rigid portions of the implant; the first external thread is located in the proximal rigid portion; and the second external thread is located in the distal rigid portion.
The Office agrees the art of record fails to teach or suggest these features. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24-28, 30, 31, 32, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2007/0173845 (Kim et al.)
Regarding claim 24-26, 30 Kim discloses as shown in Figure 1, a surgical system, comprising: an implant having a distal end, an open proximal end, an indented intermediate portion (unthreaded portion 32, see paragraph [0028]) located between the distal and proximal ends and extending circumferentially around the implant, a first external thread (flight 24 between ring 14 and start 26) located entirely between the open proximal end and the indented intermediate portion, and a second external thread (flights 24 located between ring 14 and distal end 15) located entirely between the distal end and the indented intermediate portion; a collapsible suture (suture 36, see paragraph [0029]) seated in the indented intermediate portion and configured to be collapsed so as to cinch the suture around the implant; and
a driver (driver 150, see paragraph [0046]) including a distal portion configured to extend through the open proximal end of the implant to mate the implant to the driver, the driver being configured to rotate to drive the implant when mated thereto through tissue to move the implant from being located entirely within a first cavity on one side of a tissue to being located entirely within a second cavity on an opposite side of the tissue, and the driver being configured to be withdrawn from the implant to leave the implant entirely within the second cavity, wherein the intermediate portion is unthreaded, wherein the driver is configured to rotate the implant relative to the collapsible suture to drive the implant when mated thereto through the tissue, wherein the intermediate portion is defined by a groove extending circumferentially around the implant.

Regarding claims 27, 28. Kim discloses as shown in Figure 1 a surgical system, comprising: an implant having a distal end, a proximal end, an indented intermediate portion (unthreaded portion 32, see paragraph [0028]) located between the distal and proximal ends and extending circumferentially around the implant, a first external thread (flight 24 between ring 14 and start 26) located entirely between the proximal end and the indented intermediate portion, and a second external thread (flights 24 located between ring 14 and distal end 15) located entirely between the proximal end and the indented intermediate portion; and a collapsible suture (suture 36, see paragraph [0029]) seated in the indented intermediate portion and configured to be collapsed so as to cinch the suture around the implant, wherein the proximal end is open; the system further comprises a driver (driver 150, see paragraph [0046]) including a distal portion configured to extend through the open proximal end of the implant to mate the implant to the driver, the driver being configured to, with the distal portion of the driver extending through the open proximal end of the implant
, Regarding claim 31, Kim discloses wherein the intermediate portion is defined by a plurality of sutures (pair of sutures 36) extending between proximal and distal rigid portions of the implant; the first external thread is located in the proximal rigid portion; and the second external thread is located in the distal rigid portion. See paragraph [0029].
Regarding claims 32, 34 Kim disclose wherein the intermediate portion is defined by a ring (collar 14, see paragraph [0030]) of material attaching together proximal and distal rigid portions of the implant; the ring of material is configured to flex radially inward in response to tension of the suture there around;the first external thread is located in the proximal rigid portion; and the second external thread is located in the distal rigid portion, wherein the intermediate portion is unthreaded.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19, 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2003/0144696 (Sinnott et al.) in view of U.S. Patent Publication Number 2012/0130424 (Sengun et al.)
Regarding claims 19, 21-23 Sinnott et al. discloses as shown in Figures 13, 14 a surgical system, comprising: an implant (anchor 10, see paragraph [0043]) having an open proximal end and having an external thread; see paragraph [0046]; a driver (driver 75, see paragraph [0068]) including a distal portion configured to extend through the open proximal end of the implant to mate the implant to the driver, the driver being capable of rotating to drive the implant when mated thereto through tissue to move the implant from being located entirely within a first cavity on one side of a tissue to being located entirely within a second cavity on an opposite side of the tissue, and the driver being capable of being withdrawn from the implant to leave the implant entirely within the second cavity; a first suture (one of suture lines 63, 65, see paragraph [0086]) attached to the implant, wherein the implant has an inner lumen extending therethrough such that the implant is cannulated, and the driver has a pointed distal tip that is located distal to the implant when the implant is mated to the driver.
Sinnott fails to disclose the first suture including a noose; and a second suture including a knot coupled to the noose at a swivel coupling that couples the first and second sutures together, the swivel coupling being configured to allow the driver to rotate the implant and the first suture relative to the second suture.
Sengun et al. from the same field of endeavor teaches a similar system as shown in Figures 26, 27, where the system includes a first suture with a  noose (noose 194, see paragraph [0086])  and a second suture including a knot (half hitch 626, see paragraph [0086]) coupled to the noose at a swivel coupling (knot 262) that couples the first and second sutures together, the swivel coupling being capable of allowing the driver to rotate the implant and the first suture relative to the second suture, wherein the second suture is capable of extending from the first cavity to the second cavity in response to the implant being moved to the second cavity, for the purpose of configuring the system to apply incremental tension of the tissue after an anchor is fixed. See abstract.
Sengun discloses a second implant (one of anchor 240 or 205, see paragraph [0084]) having the second suture coupled thereto, the rotation of the driver to drive the implant not rotating the second implant
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Sinnott to configure the first suture including a noose; and include a second suture including a knot coupled to the noose at a swivel coupling that couples the first and second sutures together, the swivel coupling being configured to allow the driver to rotate the implant and the first suture relative to the second suture, and include the second anchor in order to apply incremental tension of the tissue after an anchor is fixed.

.

Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0173845 (Kim et al.) in view of U.S. Patent Publication Number 2012/0130424 (Sengun et al.)
Regarding claims 19, 20 Kim discloses as shown in Figures 1, 7 a surgical system, comprising: an implant (anchor 10, see paragraph [0026]) having an open proximal end and having an external thread (thread 22, see paragraph [0028]); a driver (driver 150, see paragraph [0046]) including a distal portion configured to extend through the open proximal end of the implant to mate the implant to the driver, the driver being capable of rotating to drive the implant when mated thereto through tissue to move the implant from being located entirely within a first cavity on one side of a tissue to being located entirely within a second cavity on an opposite side of the tissue, and the driver being capable of being withdrawn from the implant to leave the implant entirely within the second cavity; a first suture (suture 214, see paragraph [0052]) attached to the implant, wherein the implant has a pointed distal tip and is non-cannulated.
Sinnott fails to disclose the first suture including a noose; and a second suture including a knot coupled to the noose at a swivel coupling that couples the first and second sutures together, the swivel coupling being configured to allow the driver to rotate the implant and the first suture relative to the second suture.
Sengun et al. from the same field of endeavor teaches a similar system as shown in Figures 26, 27, where the system includes a first suture with a  noose (noose 194, see paragraph [0086])  and a second suture including a knot (half hitch 626, see paragraph [0086]) coupled to the noose at a swivel coupling (knot 262) that couples the first and second sutures together, the swivel coupling being capable of allowing the driver to rotate the implant and the first suture relative to the second suture, for the purpose of configuring the system to apply incremental tension of the tissue after an anchor is fixed. See abstract
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Sinnott to configure the first suture including a noose; and include a second suture including a knot coupled to the noose at a swivel coupling that couples the first and second sutures together, the swivel coupling being configured to allow the driver to rotate the implant and the first suture relative to the second suture in order to apply incremental tension of the tissue after an anchor is fixed
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2007/0173845 (Kim et al.) in view of U.S. Patent Publication Number 2012/0130424 (Sengun et al.)
.Regarding claim 29, Kim fails to disclose a second implant having the suture coupled thereto;
wherein the rotation of the driver to rotate the implant does not rotate the second implant.


Sengun discloses a second implant (one of anchor 240 or 205, see paragraph [0084]) having the second suture coupled thereto, the rotation of the driver to drive the implant not rotating the second implant
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the system disclosed by Kim include the second anchor in order to apply incremental tension of the tissue after an anchor is fixed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771